Citation Nr: 1813548	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an increased initial rating for residuals of prostate cancer, currently evaluated as 10 percent disabling from January 1, 2012 to April 9, 2014, and as 20 percent thereafter (exclusive of a 100 percent rating prior to January 1, 2012).  

3.  Entitlement to an increased initial rating for ischemic heart disease, currently evaluated as 10 percent disabling prior to May 8, 2014, and as 30 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A May 2014 rating decision increased the evaluation for prostate cancer to 20 percent, effective April 9, 2014.  An August 2016 rating decision increased the evaluation for ischemic heart disease to 30 percent, effective May 8, 2014.  These rating decisions did not resolve the appeal for those issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

First, a remand is needed for new examinations.  In a December 2014 statement, the Veteran asserted that his prostate cancer and ischemic heart disease had worsened in severity and submitted additional medical records in support of his assertion.  He was last examined for all three of his disabilities in April 2014.  Given the Veteran's assertion of worsening, new VA examinations are warranted to assess whether these two disabilities have indeed worsened in severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Second, a remand is required to obtain additional medical records.  A review of the claims file shows that the most recent VA medical treatment records are from June 2014.  Updated VA and private records should be obtained on remand.  See 38 U.S.C. § 5103A(b),(c) (2012); 38 C.F.R. § 3.159(b) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has not asserted that his diabetes has worsened in severity since the examination in April 2014.  However, as the file is being updated with additional and potentially relevant medical records, the Board will defer adjudication at this time.

Finally, the Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since June 2014.  

2.  Contact the Veteran and request that he identify private medical care providers who treated him for his disabilities and the dates of treatment.  After securing any necessary authorization, obtain any identified treatment records that are non-duplicative of records already in the claims file.

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his prostate cancer residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner must:

Discuss any and all symptomatology associated with the Veteran's residuals of prostate cancer disability.

Specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate.

Describe any functional limitations prostate cancer residuals have on his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA heart examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner must assess the workload of METs (metabolic equivalent); percentage of left ventricular function; any evidence of congestive heart failure (and the number of episodes in each of the past years); and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.  If the examiner is unable to obtain reliable METs results, he or she must fully explain.

The examiner should also address the functional effects of the Veteran's disability on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.

5.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




